t c memo united_states tax_court tracy jodette august petitioner v commissioner of internal revenue respondent docket no filed date tracy august pro sse a gary begun for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a request for equitable relief relief under sec_6015 with respect to petitioner’s taxable years and years at issue the issue for decision is whether respondent abused hi sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times - - discretion in denying petitioner relief under sec_6015 for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the deemed admissions and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in hesperia michigan petitioner wa sec_15 years old when she married michael august mr august in petitioner was married to mr august during the years at issue petitioner and mr august divorced sometime after date and mr august was given custody of their three children bach month petitioner receives dollar_figure from supplemental_security_income ssi and dollar_figure from family assistance these amounts are petitioner’s only income the only asset that petitioner owns is a car valued at dollar_figure or less she is not required to pay child_support because she is on ssi petitioner has a history of mental illness and was hospitalized for mental illness and incarcerated at various times before and after her marriage to mr august petitioner also has suffered from alcohol and drug addiction petitioner attended school only through the eighth grade but obtained her general equivalency diploma ged petitioner and mr august filed joint tax returns for the years at issue the tax returns for and were prepared by a c p a firm and the return was prepared by h_r block all of the income reported on these returns came from mr august’s carpet installation business and was reported on schedule c profit or loss from business the tax returns list petitioner as a homemaker or housewife petitioner signed these returns the taxes reported on the returns as due have not been fully paid petitioner’s and mr august’s outstanding tax_liabilities for the years at issue are the result of these underpayments of tax in date petitioner filed form_8857 request for innocent spouse relief for each of the years at issue petitioner attached the following statement to each form my ex husband had all the money for our taxes to be paid before our divorce and instead he used approx dollar_figure for an attorney for our divorce he is living as they say high on the hog since our divorce he has bought a new work van all brand new appliances fax machine all i have is a van dodge that 1s valued at dollar_figure and does not run most of the time i have applied for disability do to post tramatic stress disorder obsessive compulsive disorder panic attacks anxiety attacks and borderline personality disorder i’m basically homeless and living off family and friends please concider taking me off his account for the years owed for i had no part of his business or knowledge he did not pay off taxes until after our divorce and i filed my taxes and they went towards his account i filed a as of date the remaining liabilities were dollar_figure for dollar_figure for and dollar_figure for - joint_return but i thought as a dependent and his wife i was suppose to i never benefited at all from his business if you were to audit him his lifestyle exceeds what he claims on taxes however some property he has in his father-n-law’s name or his present wife he has been looking to buy land cash money so he can put it in his present wife’s name on date mr august filed a letter objecting to petitioner’s request on date after concluding that petitioner had not responded to his request for additional financial information respondent sent her a letter in which respondent preliminarily determined that she was not entitled to relief under sec_6015 on date in response to the preliminary determination petitioner sent respondent a letter stating that she had sent respondent the requested information respondent interpreted petitioner’s letter as a protest to the preliminary determination and forwarded her request for relief to the appeals_office for further consideration on date appeals officer david stauffer mr stauffer invited petitioner to a conference to discuss her request for relief when she met with mr stauffer petitioner was upset and agitated throughout the meeting petitioner told mr stauffer that there had been domestic abuse throughout her marriage and that mr august had hidden assets from the irs in order not to pay tax_liabilities - on date respondent issued a notice_of_determination concerning relief from joint_and_several_liability under sec_6015 determining that petitioner was not entitled to relief under sec_6015 on september and date petitioner filed a timely petition and an amended petition respectively with the court requesting relief for the years at issue respondent notified mr august of the petitions opinion petitioner requests that the court grant her relief from these taxes under sec_6015 respondent argues that he did not abuse his discretion in denying petitioner’s claim for relief under sec_6015 because petitioner presented no evidence supporting her claim and therefore petitioner did not qualify for relief under the criteria provided in revproc_2000_15 2000_1_cb_447 the revenue_procedure generally spouses filing a joint tax_return are each fully responsible for the accuracy of their return and for the full tax_liability sec_6013 114_tc_276 sec_6015 provides exceptions to this general_rule in certain circumstances butler v commissioner supra sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- -- - taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability respondent denied petitioner relief under sec_6015 we have jurisdiction to review such a denial of relief 118_tc_494 holding that the court had jurisdiction over the requesting spouse’s claim for equitable relief pursuant to sec_6015 regarding the underpayment_of_tax shown on the joint_return respondent’s denial of relief is reviewed under an abuse_of_discretion standard 115_tc_183 butler v commissioner supra pincite as directed by sec_6015 the commissioner prescribed procedures in the revenue_procedure to be used in determining whether an individual qualifies for relief under that section section dollar_figure of the revenue_procedure lists seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner meets all of the threshold conditions where as here the requesting spouse satisfies the threshold conditions sec_4 of the revenue_procedure - j- provides elements under which relief under sec_6015 will ordinarily be granted in a case in which a tax_liability reported on a joint_return is unpaid these elements are a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration revproc_2000_15 sec_4 c b pincite first at the time relief was requested in date petitioner was no longer married to mr august second petitioner testified that during their marriage she was completely dependent upon mr august regarding the filing of their tax returns and the payment of the taxes although mr august offered conflicting testimony on this point we found petitioner to be credible after having observed her appearance and demeanor at trial on the basis of her limited education marriage at age history of mental illness and dependence on mr august for tax matters we conclude that petitioner had no knowledge or reason to know that the taxes would not be paid at the time the returns were signed - - third we conclude that petitioner will suffer economic hardship if relief under sec_6015 is not granted petitioner’s only income is public assistance this income is exempt from levy sec_6334 petitioner’s income is so minimal that she is not required to pay child_support additionally petitioner suffers from mental illness which affects her ability to earn a living sec_301_6343-1 ii proced admin regs provides factors that will be considered in determining whether satisfaction of the levy will cause an individual taxpayer economic hardship because she will be unable to pay her reasonable living_expenses these factors include the taxpayer’s age her employment status and history her ability to earn the number of dependents any extraordinary circumstances and any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director sec_6334 provides sec_6334 enumeration --there shall be exempt from levy-- certain public assistance payments ---any amount payable to an individual as a recipient of public assistance under-- a title iv or title xvi relating to supplemental_security_income for the aged blind and disabled of the social_security act or b state_or_local_government public assistance or public welfare programs for which eligibility is determined by a needs or income test --- - taking into account all the facts and circumstances we conclude that petitioner has satisfied each element under sec_4 of the revenue_procedure and it would be inequitable to hold her liable for the unpaid taxes on the basis of the record before us we hold that respondent abused his discretion in denying petitioner’s claim for relief under sec_6015 in reaching our holding we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
